UNITED STATES                                  NMCCA NO. 202100256
                     Appellee
                                                       Panel 2
      v.
                                                      ORDER
Adam C. MATTHEWS
Chief Petty Officer (E-7)                  Granting Appellant’s Motion
U.S. Navy                                    to Withdraw Case from
                     Appellant                  Appellate Review



   Upon consideration of Appellant’s Motion to Withdraw Case from Appellate
Review, filed on 12 January 2022, we have determined that Appellant’s request
was properly executed and submitted, and is in substantial compliance with
Article 61, Uniform Code of Military Justice, 10 U.S.C. § 861, and Rule for
Courts-Martial 1115.
   Accordingly, it is, by the Court, this 12th day of January 2022,
ORDERED:
   (1) That Appellant’s Motion to Withdraw Appellate Review is GRANTED.
   (2) That the record of trial is returned to the Judge Advocate General for
appropriate disposition.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court

Copy to:
45 (LT Horst)
46
02